Citation Nr: 0927165	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from June 1986 to November 
1990.

The Veteran's appeal as to the issues listed above arose from 
a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In February 2008, the Board remanded the claim for 
additional development.  

In April 2007, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected compartment fasciotomy 
with postoperative scar, left lower leg, with chronic 
myofascial low back pain, is productive of complaints of 
pain; flexion limited to 40 to 50 degrees; extension limited 
to 15 to 20 degrees; muscle spasm; but not unfavorable 
ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with intermittent relief 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

2.  From February 15, 2006, there is objective clinical 
evidence of left lumbar radiculopathy due to the service-
connected compartment fasciotomy with postoperative scar, 
left lower leg, with chronic myofascial low back pain which 
is manifested by decreased sensation over the left lower leg 
and radiation of pain which is productive of mild impairment.   




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected compartment fasciotomy with postoperative 
scar, left lower leg, with chronic myofascial low back pain, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2008).  

2.  From February 15, 2006, the criteria for a separate 10 
percent rating for left lumbar radiculopathy due to the 
service-connected compartment fasciotomy with postoperative 
scar, left lower leg, with chronic myofascial low back pain 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic 
Codes 5235-5243, 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess 
of 40 percent for his service-connected compartment 
fasciotomy with postoperative scar, left lower leg, with 
chronic myofascial low back pain.  

In March 1991, the RO granted service connection for the 
disability in issue, evaluated as 20 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In May 2004, the RO 
increased the Veteran's evaluation to 40 percent.  There was 
no appeal, and the RO's decision became final.  Id.  

In October 2005, the Veteran filed a claim for an increased 
rating. In February 2006, the RO denied the claim.  The 
Veteran has appealed.  

Disability evaluations are determined by comparing the 
Veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

As an initial matter, the RO indicated in its February 2006 
rating decision, as well as the January 2009 supplemental 
statement of the case, that it had analyzed the claim not 
only under the currently effective diagnostic codes discussed 
below, but also under diagnostic code "5292."  However, DC 
5292 is no longer in effect.  Specifically, certain changes 
were made to the regulations pertaining to low back 
disabilities which took effect on September 26, 2003.  See 68 
Fed. Reg. 51454- 51458 (August 27, 2003) (effective September 
26, 2003).  In this case, the Veteran filed his claim in 
October 2005, and as these changes were made prior to the 
filing of the Veteran's claim, the old version of the 
regulation is inapplicable to his claim.  Therefore, this 
claim may not be analyzed under DC 5292.    

The RO has evaluated the Veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243.  Under DC 5243, a 40 
percent rating is warranted for: favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC's 5235 to 
5243.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that an evaluation 
of 60 percent is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician" and treatment by a 
physician. [Note 1].  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the Veteran's service treatment 
reports show that beginning in 1987, he reported left leg 
pain and swelling in his calf.  He was noted to have chronic 
anterior compartment syndrome, left leg.  In 1988, he 
underwent left leg fasciotomies of the lateral and anterior 
compartments, and he also began to complain of back pain.  X-
rays and venograms of the left leg were normal.  The 
diagnoses in a Medical Board Report were chronic left leg 
pain, and mechanical low back pain; the Medical Board 
determined that the Veteran was unfit for duty.  As for the 
post-service medical evidence, VA examination reports show 
that in 1991, chronic myofascial pain was diagnosed.  In 
1992, he was noted to have spina bifida occulta.  In 1994, 
musculoskeletal low back pain, with spondylitic changes noted 
at L5-S1, and spina bifida defect at L5 were diagnosed.  In 
1995, he was noted to have mild to moderate degenerative 
arthritis of the L4-5 facets, decreased lumbar lordosis, and 
a decreased range of motion.  In February 2004, status post 
anterior compartment fasciotomy for chronic compartment 
syndrome, left lower extremity, with residual mild muscle 
herniation, and lumbar degenerative disease with associated 
L4-5 herniated nucleus pulposus with bilateral lower 
extremity lumbar radiculopathy were diagnosed.   

The medical evidence for consideration consists of VA 
reports, dated between October 2004 and 2008.  See 38 C.F.R. 
§ 3.400(o)(2) (2008).  VA progress notes dated during this 
time period show that, overall, the Veteran received a number 
of treatments for low back symptoms, to include complaints of 
radiation of pain to a lower extremity.  These reports 
contain notations of low back pain, bulging L4-L5 disc, 
"degeneration of lumbar or lumbosacral intervertebral 
disc," left lumbar radiculitis, lower thoracic and lumbar 
facet joint syndrome, myofascial back pain, and morbid 
obesity.  The treatment records indicate that exercise was 
repeatedly recommended.  The treatment records show that the 
Veteran was given a lumbar epidural steroid on at least two 
occasions.  

A VA examination report, dated in December 2005, shows that 
the Veteran complained of pain.  He also complained of a dull 
ache in his back with periodic sharp pains, and radiation of 
pain down his left leg that occasionally affected his ability 
to walk.  Aggravating factors were noted to include prolonged 
lying, standing or sitting, as well as lifting and bending.  
He denied any incapacitating episodes.  He complained of 
flare-ups every three months lasting about two weeks, which 
consisted of increased pain and severity.  On examination, 
the lumbar spine had flexion to 50 degrees, and extension to 
20 degrees.  The ranges of motion were not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Motor strength was 5/5, 
bilaterally, and a sensory examination was normal.  There 
were no spasms.  Gait was normal.  The relevant diagnosis was 
mild lumbar spondylosis.  The report notes that a magnetic 
resonance imaging (MRI) study performed in October 2005 
showed mild spondylotic changes with no high-grade neural 
effacement.  

A VA examination report, dated in August 2006, shows that the 
Veteran complained of constant moderate pain that radiated to 
the left leg, which affected his ability to walk a half-mile.  
Aggravating factors for flare-ups were noted to be "lying 
down, or any bending."  The Veteran complained of flare-ups 
15 days per month, with severe pain, lasting all day.  He 
denied any incapacitating episodes requiring prescribed bed 
rest over the last 12 months.  He also denied using any 
assistive devices.  On examination, he refused to do range of 
motion tests, due to complaints of pain.  There was no spasm.  
Motor strength was 5/5 with adequate bulk and tone.  
Sensation was decreased at the left lateral foot, and from 
the heel to the distal small toe.  Deep tendon reflexes were 
2+ and symmetrical.  Gait was antalgic.  The relevant 
diagnosis was mild degenerative joint disease of the lumbar 
spine.  

A VA examination report, dated in August 2008, shows that the 
Veteran complained of daily low back pain that radiated to 
his right leg below the knee.  He stated that he could walk a 
maximum of 1/4-mile, and that in the past 12 months, he has 
suffered two incapacitating episodes of low back pain.  He 
denied a history of back surgery.  On examination, the lumbar 
spine had flexion to 40 degrees, and extension to 15 degrees.  
There was end-of-range pain, but motion was not additionally 
limited following repetitive use.  Sensation was decreased 
over the left lower leg.  Gait was slow and slightly broad-
based.  X-rays were noted to show facet hypertrophy and a 
mild degree of scoliosis.  The diagnosis was lumbar 
spondylosis with clinical evidence of a left lumbar 
radiculopathy.  

The Board finds that a rating in excess of 40 percent is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  The evidence shows that the Veteran's 
low back disability is productive of complaints of pain and 
limitation of motion.  VA examination reports show that the 
flexion of the lumbar spine was limited to 40 to 50 degrees.  
Extension was limited to 15 to 20 degrees.  There is no 
medical evidence of ankylosis of the lumbar spine.  The 
Veteran was not found to have muscle spasms on VA 
examination, and although VA progress reports show that the 
Veteran has complained of muscle spasms on several occasions, 
these reports tend not to contain findings of muscle spasm.  
The preponderance of the findings show that the Veteran did 
not have additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  See the December 2005 and the August 2008 VA 
examination reports.  In summary, the evidence is 
insufficient to show that the Veteran's low back disability 
is productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  

With regard to DC 5243, there is no objective evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1.  There is no competent 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Upon VA 
examinations in December 2005 and August 2006, the Veteran 
reported that he did not have any incapacitating episodes due 
to the lumbar spine disability.  Upon VA examination in 
August 2008, the Veteran reported having two incapacitating 
episodes in the past twelve months.  At the hearing before 
the Board in April 2007, the Veteran reported that the flare-
ups would last two weeks.  This evidence shows that at most, 
the Veteran had episodes described as incapacitating, for a 
duration of four weeks in the past twelve months.  

The Board therefore finds that overall, the evidence does not 
show that the Veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
a disability evaluation in excess of 40 percent under the 
General Rating Formula for Disease and Injuries of the Spine 
or under DC 5243, and the preponderance of the evidence is 
against a rating in excess of 40 percent.  

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under DC 5285 (2008), when evaluating residuals 
of a fracture of the vertebra, a 60 percent evaluation is 
also assignable if there is no cord involvement; abnormal 
mobility requiring neck brace (jury mast).  In other cases, 
the disability is to be evaluated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Under 38 C.F.R. § 
4.71a, 5286 (2008), a 60 percent evaluation is assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.

In this case, there is no competent evidence to show that the 
Veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The ranges of motion in the lumbar spine 
have previously been noted.  Accordingly, a rating in excess 
of 40 percent is not warranted under DC's 5285 or 5286.  

There is objective evidence of neurological abnormalities due 
to the service-connected low back disability.  The General 
Rating Formula, Note 1 indicates that any associated 
objective neurological abnormalities should be rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC's 5235 to 5243, Note 1.  

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under DC 8520 for complete paralysis of 
the sciatic nerve, where the foot dangles and drops, no 
active movement is possible for muscles below the knee, and 
flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, 
DC 8520.  

From February 15, 2006, there is objective clinical evidence 
of left lumbar radiculopathy due to the service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain which is 
manifested by decreased sensation over the left lower leg and 
radiation of pain.  A February 15, 2006 VA pain clinic 
treatment record indicates that the Veteran had complaints of 
pain radiating down the left leg.  Physical examination 
showed left S1 sensory nerve root distribution deficit.  The 
assessment, in pertinent part, was left lumbar radiculitis 
and degenerative disc disease of the lumbar spine.  The 
August 2006 VA examination report indicates that upon 
examination, there was a decrease in vibratory and touch 
sensation on the left foot to heel.  VA pain clinic treatment 
records dated in August 2006, October 2006, and August 2007 
show a diagnosis of left lumbar radiculitis.  VA examination 
report dated in August 2008 shows a diagnosis of lumbar 
spondylosis with clinical evidence of left lumbar 
radiculopathy.  Physical examination showed objective 
findings of decreased sensation over the left lower leg.  
While there is evidence of decreased sensation of the left 
leg due to the left lumbar radiculitis or radiculopathy, 
there have been no findings of paralysis or muscle atrophy to 
warrant a higher rating.  The preponderance of the evidence 
shows that the service-connected low back disability has been 
characterized as mild.  Thus, the Board finds that the 
disability picture is consistent with mild disability 
warranting a 10 percent rating and no higher under DC 8520 
for mild incomplete paralysis of the sciatic nerve.  

The evidence of record shows that prior to February 15, 2006, 
there is no objective evidence of any associated neurological 
manifestations due to the lumbar spine disability.  A 
February 2004 VA examination report indicates that the 
neurovascular states of the left leg was intact.  Motor 
function was 5/5.  There were no gross dermatomal sensory 
loss in either extremity.  VA treatment records dated in 
December 2004 and July 2005 indicate that sensory examination 
was within normal limits.  The December 2005 VA examination 
report shows that upon physical examination, sensory 
examination was normal.  There is no objective evidence of 
any neurological findings due to the low back disability to 
include any sensory deficits of the left leg until the 
physical examination on February 15, 2006.   

Therefore the Board finds that a separate 10 percent 
disability rating is warranted for the diminished sensation 
of the left leg from February 15, 2006.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The Board finds that 
neurological symptomatology warranting a rating in excess of 
10 percent is not shown by the clinical evidence of record.    

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801 and 7802, (2008), a 10 percent evaluation is warranted 
for: "scars, other than head, face, or neck," that inter alia 
cover an area or areas exceeding 144 square inches (929 sq. 
cm.).  Under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (2008), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination, or superficial and unstable.  Under 38 C.F.R. § 
4.118, DC 7805 (2008), other scars will be rated on 
limitation of function of the part affected.  

In this case, the Veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for his scar.  The only relevant medical evidence 
is found in a VA scar examination report, dated in December 
2008, which shows that the Veteran was noted to have a linear 
scar at the left lower leg measuring about 10 x 1 centimeters 
(cm.), that was depressed about one cm. for its entire 
length.  The scar was nontender, and non-adherent, with 
normal texture.  There was no ulceration, inflammation, edema 
or keloid formation, induration, inflexibility, or limitation 
of motion.  Given the foregoing, the Board finds that the 
Veteran is not shown to have compensable manifestations of 
his scars under 38 C.F.R. § 4.118, and that the assignment of 
a separate 10 percent evaluation for a left leg scar is not 
warranted.  

The January 2009 SSOC indicates that the RO considered 
application of 38 C.F.R. § 3.321(b)(1).  The Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  Here, the Veteran has 
testified that his low back disability resulted in his 
assignment to a desk job.  The VA treatment records show that 
he reported having good pain relief with medications and 
injections.  Neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected low back disorder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  For this reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.  

In deciding the Veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board finds that the 40 percent rating should be assigned for 
the orthopedic manifestations of the service-connected low 
back disability for the entire appeal period.  There is no 
evidence that the Veteran's lumbar spine disability 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period when only  
orthopedic manifestations are considered.  As discussed 
above, a separate 10 percent rating is warranted for the 
neurological manifestations of the low back disability from 
February 15, 2006.  The Board finds that any additional 
staged rating is not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability evaluation in excess of 40 percent for the 
orthopedic manifestations of the service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain.  However, the 
evidence supports the assignment of a separate 10 percent 
rating under Diagnostic Code 8520 for the objective 
neurological manifestations of the service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain from February 15, 
2006.  The appeal is granted to that extent.  

II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2005, and August 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (in March 2006).  

The VCAA notices did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in the August 2006 statement of 
the case, the RO specifically listed and discussed the 
relevant criteria for an increased rating.  See also January 
2009 supplemental statement of the case (same).  The Veteran 
was afforded a hearing in April 2007.  These actions by VA 
indicate that a reasonable person could be expected to 
understand what was needed from the notices.  The Veteran's 
transcript of his hearing, and submissions from the 
appellant's representative, received in 2009, further show an 
accurate understanding of the issue on appeal.  The actions 
of the Veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, and show that the 
Veteran, and/or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claim.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  In this regard, in its February 2008 
Remand, the Board directed that the Veteran be asked to 
provide the names and addresses of all medical care providers 
who have provided treatment low back symptoms since August 
2006 (i.e., since the most recent evidence of record), that 
were not currently associated with the claims file, and to 
obtain these records.  In the August 2008 VCAA notice, the RO 
requested the Veteran to provide this information.  However, 
there is no record of a reply that is responsive to the RO's 
request.  The Veteran has been afforded three VA 
examinations.  The Board therefore concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for the orthopedic manifestations of the service-
connected compartment fasciotomy with postoperative scar, 
left lower leg, with chronic myofascial low back pain is not 
warranted and the appeal is denied.

Entitlement to a separate 10 percent disability evaluation 
under Diagnostic Code 8520 is warranted for the neurological 
manifestations of the compartment fasciotomy with 
postoperative scar, left lower leg, with chronic myofascial 
low back pain from February 15, 2006, and the appeal is 
granted to that extent.




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


